IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                             AT KNOXVILLE

                 THOMAS J. MCKEE v. STATE OF TENNESSEE

                                Criminal Court for Knox County
                                          No. 69610



                                  No. E2000-00008-CCA-R3-PC


                                           JUDGMENT


               Came the defendant, Thomas J. McKee, pro se, and the state, by the Attorney
General, and this cause was heard on the record on appeal from the Criminal Court of Knox County;
and upon consideration thereof, this court is of the opinion that there is reversible error in the
judgment of the trial court.

                It is, therefore, ordered and adjudged that the judgment of the trial court is reversed
and the case is remanded to the Criminal Court of Knox County for further proceedings consistent
with this opinion.

               Costs of the appeal are taxed to the State of Tennessee.



                                                       Judge James Curwood Witt, Jr.
                                                       Judge David G. Hayes
                                                       Judge Norma McGee Ogle